DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10-11, 15, 18, 22-23, 27, 33, 38, and 50-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed method is lacking sufficient correlation between the process steps and the claimed outcome as such that it is not clear that the applicant had possession of the invention at the time of filing. 
The claims are drawn to a method of making mRNA encapsulating lipid nanoparticles from preformed lipid nanoparticles. A combination of some variety of cationic lipid, non-cationic lipid, and polyethylene glycol (PEG) modified lipid dissolved in ethanol and mixed with citrate buffer via a pump is required to produce empty lipid nanoparticles. The buffer is then exchanged for any non-citrate buffer and the mixture is combined with mRNA in a solution that is free of ethanol or contains ethanol at a concentration less than 25 vol%, and then heated to a temperature greater than or equal to about 50⁰C. The process is recited to yield an encapsulation efficiency (see rejection under 35 USC 112(b) below) of greater than about 60%.  A listing of possible cationic lipids and non-cationic lipids are separately recited in dependent claims, but no full combination of lipids is recited in claim 1, its dependent claims, or in the disclosure. Dependent claim 22 recites a higher threshold of encapsulation efficiency of 90%. Claims 55-59 recite the same method with the exception of the lipid combination where a less generic set of non-cationic lipids and PEG modified lipids are combined with cholesterol and an unbounded genus of cationic lipids. Still no particular combination or preparation conditions is recited. Claim 60 also recites the same method with the exception of the lipid combination, where a less generic set of non-cationic lipids and PEG modified lipids are combined with an unbounded genus of cationic lipids. Its dependent claim, claim 61, specifies a cationic lipid, but once again there are no preparation conditions that are specified. More specifically, no relative proportions for the lipids to one another are detailed in the disclosure, nor is the proportion of mRNA relative to the lipids, the identity of the buffer that is employed to exchange the citrate buffer, or the ionic strength of the citrate buffer. A claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. Here the functional limitation of greater than 60% encapsulation efficiency is not correlated with sufficient specificity about how it is achieved.
The example in the specification that practices a method most closely resembling that instantly claimed, generically describes unspecified lipids dissolved in ethanol which are mixed with a pH 4.5 citrate buffer via a pumping system. A buffer exchange is conducted via tangential fluid flow where the new buffer is not disclosed and the resulting suspension is mixed with mRNA in the absence of citrate buffer. Ethanol is not named as being present during the mixing step with the mRNA. An encapsulation efficiency for four such formulations is detailed that is at least 90%. No other details of the method are disclosed, thus the full collection of claim limitations for the broadest claim are not met by the example. MPEP 2163(II)A(3)(a) details that a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. However, there can be no reduction to practice of the invention without an embodiment that includes all the claim limitations. None of the examples disclose the collection of lipids that were employed such that they meet the instant claim requirements and reduce the claims to practice.
The technique of loading a drug cargo into pre-formed lipid nanoparticles, particularly liposomes, has been referred to as ‘transmembrane loading’, ‘remote loading’ or “active loading” and several avenues have been employed to load a number of small molecules and polynucleic acids (see Fenske et al. – previously cited; Hope – previously cited). These techniques employed ion or pH gradients across the membrane, ethanol destabilization, and/or elevated temperature above the transition temperature of the lipids (see Hope paragraph 7).  The instant disclosure does not state which, if any, of these phenomena are employed in the instant method, thus the general understanding about these phenomena cannot be applied as conventional information in the instantly claimed method. The instant claims prepare their empty lipid nanoparticles/liposomes with pH 4.5 citrate buffer in the interior. They explicitly exclude citrate buffer from the exterior and require none or a limited amount of ethanol be present when the empty liposomes are combined with the mRNA cargo for loading. The difference in buffer composition between the interior and exterior of the nanoparticles could induce the loading process, but there is no disclosure as to which features are necessary of the exterior buffer. The pH gradient method is applicable for basic amphipathic drugs to be loaded across the lipid membrane. Here, liposomes made in an acidic environment are incubated with uncharged drug in a physiological pH solution which permits the drug to diffuse into the liposome and become protonated once inside (see Hood et al. – previously cited - page 3359 second column). Encapsulation efficiencies of 16 to 100% for doxorubicin, depending on the choice of internal solution could be achieved with this technique (see Fritze et al. previously cited). mRNA is not a basic amphipathic compound, thus the known nuances of this process do not clearly inform the selection of an external buffer or other necessary parameter choices (e.g., lipid drug ratio, lipid identity, etc.) for the instant mRNA loading process. The ion gradient as well as ethanol destabilization also have been employed for small molecules, but had not been explicitly detailed for mRNA (see Hood et al. page 3359 second column and Fenske et al. figure 2). Maurer B (Biophysical Journal 2001 80:2310-2326 - previously cited) employ ethanol destabilization to remotely load plasmid DNA, a polynucleotide of similar size to mRNA, into cationic liposomes but their retention of citrate as an exterior buffer and use of ethanol at a level exceeding 25 vol% during the cargo loading step makes the impact of their other process parameters on encapsulation efficiency in the absence of exterior citrate buffer and ethanol below 25 vol% during mRNA mixing unknown. Further, Wang et al. (Molecular Therapy 2013 21(2):358-367 – previously cited - henceforth Wang B) detail the production of mRNA encapsulating liposomes where a liposome composed of a cationic lipid, PEGylated lipid, and non-ionic lipid is employed in a process based upon preformed liposomes. Here liposomes composed of a cationic lipid and a nonionic lipid are incubated with a solution of mRNA complexed with cationic protamine, and then incubated with a solution of PEGylated lipid where the latter integrates into the lipid bilayer (see figure 1A and page 359 first column last partial paragraph-second column first partial paragraph). Wang B does not speak to the encapsulation efficiency of this process and both their order of addition of lipids and employed buffers differ from that claimed such that extrapolation of the outcome of the claimed method based upon this work is not clearly possible. Wang et al. (previously cited) discuss a remote loading technique for proteins via ethanol destabilization and illustrate the impact of the ratio lipids to one another in a blend that includes cationic, PEGylated and non-ionic lipids on encapsulation efficiency where large swings in the outcome can occur (see page 306 first full paragraph and table 1). The techniques of the prior art share similarities with that instantly claimed, but differ in regard to important details. The missing details in the instant disclosure concerning the selections necessary to achieve the recited encapsulation efficiency for mRNA are not for conventional process elements that readily flow from the knowledge of the artisan of ordinary skill. Therefore, the applicant’s disclosure does not meet the written description requirement in this regard. 
mRNA has been encapsulated within liposomes via other techniques where a solution of lipid with a detergent is combined with a solution of mRNA and dialyzed; however, the encapsulation efficiency achieved was only 5 to 10% (see Martinon et al. -previously cited - especially page 1719 second column last partial paragraph-page 1720 first column first partial paragraph). Thus, the level of encapsulation efficiency that is instantly claimed also does not appear to follow from the prior art that specifically encapsulates mRNA via a more conventional technique.  
It is noted that the use of a pumping system in a remote loading process for liposomes as well as making the preformed liposomes and exchanging the external buffer subsequently is known in the prior art (see Hood et al. page 3360 first column, page 3362, and figure 1). Various flow rates for such systems on a microfluidic or larger sale were also known (see Hood et al. and Knopov et al. previously cited). Thus, the missing details for these aspects of the claims are more readily fulfilled by the knowledge of the artisan of ordinary skill.
The written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In this instance, the unpredictability of the art as it relates to mRNA encapsulation in preformed lipid nanoparticles renders the knowledge of the artisan of ordinary skill insufficient to fill the gap in the description left by the disclosure. The claimed method raises the applicant’s burden of disclosure because it requires a number of selections from a host of possible options for the various parameters that are necessary for the process in order to achieve the required encapsulation efficiency. The provided description does not meet the threshold of disclosure because it does not adequately connect the necessary process steps with the recited outcome. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-11, 15, 18, 22-23, 27, 33, 38, and 50-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “encapsulation efficiency”. While the term is discussed and its value is reported for several exemplary processes, the term is not defined in the disclosure. Previously, the examiner had understood the term to represent the percentage of mRNA added into the encapsulation process that was encapsulated by the lipid nanoparticles. Upon further analysis of the disclosure and prior art, this is a known definition for the term; however, the applicant explicitly defines the terms “yield” and “recovery” to have this meaning (see paragraph 101). The disclosure describes yield/recovery and encapsulation efficiency as distinct  measures (see paragraph 181). The prior art also identifies another definition for “encapsulation efficiency” as [(initial cargo)/(initial lipid)]/[(final cargo/final lipid)]), where the final amounts are those of the lipid nanoparticles while the initial amounts are the feed amounts (see Maurer et al. US Patent No. 7,094,423 – previously cited – example 3). It is unclear which definition is being employed instantly for the “encapsulation efficiency”. For the sake of further claim analysis, “encapsulation efficiency” will be viewed as a measure of how well the drug cargo is encapsulated whether that be based upon its initial feed amount, its relative initial feed amount as compared to the associated lipids, or some other basis. Appropriate clarification is required.


Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered. The rejection under 35 US 112(a) is maintained and arguments from the applicant directed toward this rejection are unpersuasive. The rejection under 35 USC 112(b) is withdrawn

Regarding the rejection under 35 USC 112 (a):
The applicant argues that particular components have been identified for the successful practice of their method. The applicant points to paragraph 190 of the specification as containing lipids that were used to reduce the claimed invention to practice. This paragraph lists “non-cationic lipids and/or cholesterol lipids and pegylated lipids” were employed. The claims require a combination of cationic lipids, non-cationic lipids, and PEGylated lipids. These two groupings of lipid categories are not the same.  Thus an example employing them in a method is not an indication of a reduction to practice of the claimed invention. The applicant further argues that the specification details that various multi-component lipid mixtures had been employed, but this is not an indication of which lipids were used in combination nor their relative proportions. Additional arguments from the applicant note that their empty liposomes are made with a citrate buffer and ethanol then subjected to an external buffer exchange. However the new external buffer is not identified and is a necessary component to practice the claimed method.
Table A is highlighted by the applicant as correlating the absence of external citrate and ethanol with higher mRNA encapsulation efficiency. These data do not indicate which external buffer or which external buffer characteristics are necessary to achieve this end. Kesari et al. detail the encapsulation of various drugs in empty liposomes in the absence of ethanol by employing a buffer exchange to induce a pH gradient across the liposome shell (see WO 2013/086526 - abstract and paragraph 9). Hoge et al. even direct the use of these methods for encapsulating mRNA (see US PGPub No. 2016/003861 - paragraph 428). Kesari et al. discuss the impact of the choice of external buffer on the encapsulation efficiency of the process. When both buffers had the same pH, very little encapsulation occurred, however when the external pH was several units lower than the internal pH, encapsulation efficiency of about 60% could be achieved (see paragraph 15 and figure 2A).  (It is noted that the direction of this gradient is opposite that of Hood et al. whose work with pH gradient driven loading of empty liposomes is cited in the rejection.) Kesari et al. further demonstrate that pH difference alone was not enough to induce high encapsulation efficiencies. Different pairings of internal and external buffer that all had the same pH differential also yielded different encapsulation efficiencies, where only some produced values over 60%, but most yielded lower values (see paragraphs 15, 96-97,and 104 and figure 2B-2C). Citrate buffer is not amongst the buffers tested by Kesari et al. The ratio of drug to lipid also impacted the encapsulation efficiency where only one of several tested values produced an encapsulation efficiency above 60% (see paragraph 105 and figure 3). These parameters have proven critical in the process of encapsulating drug cargo in empty liposomes and achieving encapsulation efficacies above 60%. As noted in the rejection and reiterated here, the instant disclosure provides no guidance on which choices should be made nor any examples of a combination of parameters necessary to achieve the required encapsulation efficiency.
The applicant goes on to argue that the disclosure teaches their method to be suitable for different mRNA and lipid combinations. It is noted that no particular combinations of claimed lipids and mRNA are disclosed. Tables 4 and 5 from the specification are highlighted by the applicant as an illustration of their point. Table 4 shows percent increase in protein serum due to administration of liposomes containing mRNA for the protein, where the different lipid formulations made by direct mixing the lipid and cargo or mixing of the cargo with empty liposomes are compared. The relevance of these data to the instant claims is not apparent. The applicant has provided no correlation between the claimed encapsulation efficiency of mRNA and serum protein concentration. So the encapsulation efficiencies for any of the liposomes is unknown. A single cationic lipid is listed for the each set of liposomes, yet the claims require a combination of at least three lipids. There is no discussion by the applicant of why liposomes made with a single lipid would be expected to behave in the same way as liposomes made with a combination of three lipids. Table 5 provides size and polydispersity for the single cationic lipid liposomes made via the two techniques, but again, these data have not been correlated to the claimed encapsulation efficiency in any way. None of the methods of preparing these liposomes are embraced by the instant claims due to the absence of a non-cationic lipid and PEGylated lipid. Thus tables 4 and 5 are neither a demonstration of the reduction to practice of the claimed invention nor the applicability of the method to multiple combinations lipids and mRNA.

Regarding the rejection under 35 USC 112 (b):
The applicant argues as if the issues raised under this statute are misplaced in regard to the confusion produced by their seemingly interchangeable terminology and lack of a recited definition for “encapsulation efficiency”. Prior art teaches more than one equation to calculate “encapsulation efficiency” as well as multiple ways it can be measured. Some employ the technique highlighted by the applicant in the documents appended to the remarks, where the amount of the load material outside of prepared liposomes is measured (Cfree), then subtracted from the amount of load material employed to make the liposomes (Ctotal), then divided by Ctotal, and multiplied by 100 [((Ctotal - Cfree)/Ctotal)  x 100)]. Others extract the encapsulated load material from the liposomes (Cencapsulated), measure its amount, divide it by Ctotal, then multiply by 100 (see Muppidi et al. International Scholarly Research Network Pharmaceutics 2012 636713:1-8). This latter technique would seem to produce the “yield” according to the instant definition (“the percentage of [load material]recovered after encapsulation as compared to the total [load material] as starting material”). This is part of the source of a lack of clarity in the applicant; choice of terminology. Prior art also describes the calculation of encapsulation efficiency as [(initial cargo)/(initial lipid)]/[(final cargo/final lipid)]), where the final amounts are those of the lipid nanoparticles while the initial amounts are the feed amounts (see Maurer et al. – example 3). The existence of this equation in the prior indicated interpretations of how encapsulation efficiencies should be calculated by the artisan of ordinary skill. However, given 1) the prevalence of assessing encapsulation efficiency in the prior art by calculating or measuring the amount of load material in the liposome and dividing it by the amount of load material employed to make the liposomes [(Cencapsulated /Ctotal)  x 100 or ((Ctotal - Cfree)/Ctotal)  x 100)] and 2) the applicant’s pointing to this interpretation as their view of the ordinary and customary meaning of the terminology, it will be viewed as the meaning of the terminology.



Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615